DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in response to communications filed on 6/28/2019.
Claims 1-20 have been examined and are rejected. 


Priority
This application was filed on 6/28/2019.


Information Disclosure Statement
The following information disclosure statements are being considered by the examiner: 4/29/2020, 4/29/2020, and 11/17/2020.
Nevertheless, it is impractical for the examiner to review the cited references thoroughly due to the number of references disclosed in the case. By initialing each of the disclosures on the accompanying 1449 forms, the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review has been made of the cited references. 
Further, examiner notes: applicant's duty to disclose information material to patentability is not satisfied by presenting the examiner with “a mountain of largely irrelevant data from which he is presumed to have been able, with his expertise and with adequate time, to have found the Rohm & Haas Co. v. Crystal Chem. Co., 722 F.2d 1556, 1573, 200 USPQ 289 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). Patent applicant has a duty not only to disclose pertinent prior art references, but also to make the disclosure in such way as to avoid "burying" a material reference within a large number of less material references. See Golden Valley Microwave Food Inc. v. Weaver Popcorn Co., 837 F. Supp. 1444, 1447, 24 U.S.P.Q.2d (BNA) 1801 (N.D. Ind. 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 U.S.P.Q. (BNA) 260, 272 (S.D. FIa. 1972).


Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6, 8, & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Colrain et al. (US 2005/0262183  A1) hereinafter referenced as Colrain’183 in view of Colrain et al. (US 2009/0034537 A1), hereinafter referenced as Colrain’537.
With regard to Claim 1, Dunn teaches:
A system comprising: one or more computing devices providing a plurality of connection pools, each connection pool providing a pool of connections to a corresponding connection- limited, network-accessible service of a plurality of connection-limited, network-accessible services; (a plurality of connection pools 116a-116n comprising a group of identical network connections to database such that applications that interact with the database borrow connections from the pool, use the connections to execute work requests, and then return the connections to the pool [Colrain’183: 0103; 0048]);
and a connection router device configured to: (a connection Pool Manager 114 [Colrain’183: 0052]);
receive a transmission of an operation to a target network service of the plurality of connection-limited, network-accessible services, the transmission including an identifier of a service from connection pool, from the plurality of connection pools, corresponding to the target network service; (receive a request from a client for a connection to database server 104, and identifying a connection pool that is associated with a service that performs the work for which the connection is requested [Colrain’183: 0110-11]);
identify a computing device of the one or more computing devices providing the connection pool based at least in part on the an identifier of the service from connection pool; (identifying a connection pool that is associated with a service that performs the work for which the connection is requested [Colrain’183: 0110-11]);
and route the transmission to the computing device providing the connection pool, wherein the computing device providing the connection pool is configured to obtain the transmission and to forward the operation to the target network service through an existing 

While Colrain’183 teaches transmitting an identifier that is used to identify a computing device of the connection pool, it does not explicitly teach utilizing a connection pool identifier.
	
In a similar field of endeavor involving connection pools, Colrain’537 discloses:
identify a computing device of the one or more computing devices providing the connection pool based at least in part on the identifier of the connection pool; (utilizing affinity context such that at the next request from the client to the server, the client can be routed to the destination named in the affinity context, wherein the affinity context contains a connection pool identifier [Colrain’537: 0017; 0070]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Colrain’183 in view of Colrain’537 in order to identify a connection pool computing device based on the identifier of the connection pool in the system of Colrain’183. 
One of ordinary skill in the art would have been motivated to combine Colrain’183 with Colrain’537 as requests that are from the same user or web session, and requests that are related to the same data or database transaction, should be routed to the same node in a cluster of multiple nodes, while there is a response time benefit in doing so [Colrain’537: 0013].

With regard to Claim 8, Colrain’183-Colrain’537 teaches:


With regard to Claims 6 & 14, they appear substantially similar to the limitations recited by claim 1 and consequently do not appear to teach or further define over the citations provided for said claim. Accordingly, claims 6 & 14 are rejected for the same reasons as set forth in claim 1.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Colrain et al. (US 2005/0262183  A1) hereinafter referenced as Colrain’183 in view of Colrain et al. (US 2009/0034537 A1), hereinafter referenced as Colrain’537, as applied to Claim 1 above, and further in view of Biruduraju (US 2017/0085502 A1).
With regard to Claim 2, Colrain’183-Colrain’537 teaches:
The system of Claim 1, wherein the target network service is a database; (the connection pool manager is associated with a clustered database server comprising multiple database server instances executing on multiple host nodes [Colrain’183: 0035]).

However, Colrain’183-Colrain’537 does not teach:

	
In a similar field of endeavor involving connection pooling, Biruduraju discloses:
and wherein the transmission corresponds to an encapsulated data packet comprising a header including the identifier of the connection pool and an encapsulated portion formatted according to a wire protocol of the database; (receiving an encapsulated data packet comprising an outer header that includes the source IP address, the destination address, and the VNI, wherein the encapsulated packet also includes a payload [Biruduraju: 0273]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Colrain’183-Colrain’537 in view of Biruduraju in order to encapsulate the data packet with a header in the system of Colrain’183-Colrain’537. 
One of ordinary skill in the art would have been motivated to combine Colrain’183-Colrain’537 with Biruduraju as doing so would enable communication through various protocol layers and allow the identifier to be used to determine the intended destination [Biruduraju: see 0274].


Claims 3 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Colrain et al. (US 2005/0262183  A1) hereinafter referenced as Colrain’183 in view of Colrain et al. (US 2009/0034537 A1), hereinafter referenced as Colrain’537, as applied to Claims 1 & 14 above, and further in view of Choudhary et al. (US 2017/0147656 A1).
With regard to Claim 3, Colrain’183-Colrain’537 teaches the system of Claim 1, but does not teach: 

	
In a similar field of endeavor involving establishing a pool of connections to each of a plurality of databases, Choudhary discloses:
wherein the target network service is included within a virtual private network environment, and wherein the system further comprises a configuration device configured to: receive a request to generate the connection pool corresponding to the target network service; and configure the computing device to access the virtual private network environment; (appliance 200 provides a SSL VPN connection 280 between a client 102 and a server 106, wherein client 102 is on a public network 104 and the server 106 is on a private network 104′ [Choudhary: 0135]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Colrain’183-Colrain’537 in view of Choudhary in order to provide a target network service included within a virtual private network in the system of Colrain’183-Colrain’537. 
One of ordinary skill in the art would have been motivated to combine Colrain’183-Colrain’537 with Choudhary as doing so would enable increased network security provided by the SSL VPN connection. 

With regard to Claim 15, it appears substantially similar to the limitations recited by claim 3 and consequently do not appear to teach or further define over the citations provided for said claim. Accordingly, claim 15 is rejected for the same reasons as set forth in claim 3.



Claims 4 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Colrain et al. (US 2005/0262183  A1) hereinafter referenced as Colrain’183 in view of Colrain et al. (US 2009/0034537 A1), hereinafter referenced as Colrain’537, in view of Biruduraju (US 2017/0085502 A1) as applied to Claims 2 & 15 above, and further in view of Choudhary et al. (US 2017/0147656 A1).
With regard to Claim 4, Colrain’183-Colrain’537-Biruduraju teaches the system of claim 2, but does not teach:
wherein the computing device receives the transmission outside the virtual private network environment and forwards the operation to the target network service through the virtual private network environment.
	
In a similar field of endeavor involving establishing a pool of connections to each of a plurality of databases, Choudhary discloses:
The system of claim 2, wherein the computing device receives the transmission outside the virtual private network environment and forwards the operation to the target network service through the virtual private network environment; (appliance 200 provides a SSL VPN connection 280 between a client 102 and a server 106, wherein client 102 is on a public network 104 and the server 106 is on a private network 104′ [Choudhary: 0135]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Colrain’183-Colrain’537-Biruduraju in view of Choudhary in order to forward the operation to the target network service through a virtual private network environment in the system of Colrain’183-Colrain’537-Biruduraju. 


With regard to Claim 16, it appears substantially similar to the limitations recited by claim 4 and consequently do not appear to teach or further define over the citations provided for said claim. Accordingly, claim 16 is rejected for the same reasons as set forth in claim 4.


Claims 5, 13, & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Colrain et al. (US 2005/0262183  A1) hereinafter referenced as Colrain’183 in view of Colrain et al. (US 2009/0034537 A1), hereinafter referenced as Colrain’537, as applied to Claims 1 & 14 above, and further in view of Biruduraju (US 2017/0085502 A1) in view of Srivatsan et al. (US 2020/0213151 A1).
With regard to Claim 5, Colrain’183-Colrain’537 teaches the system of claim 1, but does not teach:
wherein the transmission includes a network packet encapsulated with a header including the identifier of the connection pool, and wherein the computing device providing the connection pool is configured to decapsulate the network packet prior to forwarding the operation to the target network service.

In a similar field of endeavor involving connection pooling, Biruduraju discloses:
wherein the transmission includes a network packet encapsulated with a header including the identifier of the connection pool, and wherein the computing device providing the connection pool is configured to process the network packet prior to forwarding the operation to the target network service; (receiving an encapsulated data packet comprising an outer header 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Colrain’183-Colrain’537 in view of Biruduraju in order to encapsulate the data packet with a header in the system of Colrain’183-Colrain’537. 
One of ordinary skill in the art would have been motivated to combine Colrain’183-Colrain’537 with Biruduraju as doing so would enable communication through various protocol layers and allow the identifier to be used to determine the intended destination [Biruduraju: see 0274].

However, Colrain’183-Colrain’537-Biruduraju does not explicitly teach decapsulating the network packet.
	
In a similar field of endeavor transport layer connection pooling, Srivatsan discloses:
wherein the computing device providing the connection pool is configured to decapsulate the network packet prior to forwarding the operation to the target network service; (the data packet may be decapsulated by a recipient intermediary device for processing by the recipient device [Srivatsan: 0008]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Colrain’183-Colrain’537-Biruduraju in view of Srivatsan in order to decapsulate the data packet in the system of Colrain’183-Colrain’537-Biruduraju. 


With regard to Claim 13, Colrain’183-Colrain’537-Biruduraju-Srivatsan teaches:
The computer-implemented method of Claim 5 further comprising: receiving a response of the target network service from the computing device providing the connection pool; and returning the response to a source device from which the transmission was received; (when using a connection pool, an application "borrows" a connection from a connection pool, executes the work requests, and then returns the connection back into the connection pool [Colrain’183: 0021]).

With regard to Claim 17, it appears substantially similar to the limitations recited by claim 5 and consequently do not appear to teach or further define over the citations provided for said claim. Accordingly, claim 17 is rejected for the same reasons as set forth in claim 5.


Claims 7, 9-11, & 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Colrain et al. (US 2005/0262183  A1) hereinafter referenced as Colrain’183 in view of Colrain et al. (US 2009/0034537 A1), hereinafter referenced as Colrain’537, as applied to Claim 6 above, and further in view of Srivatsan et al. (US 2020/0213151 A1).
With regard to Claim 7, Colrain’183-Colrain’537 teaches the computer-implemented method of Claim 6, but does not teach:
wherein identifying a computing device providing the connection pool based at least in part on the identifier of the connection pool comprises resolving the identifier of the connection 

In a similar field of endeavor transport layer connection pooling, Srivatsan discloses:
wherein identifying a computing device providing the connection pool based at least in part on the identifier of the connection pool comprises resolving the identifier of the connection pool into a network address of the computing device utilizing a domain name service (DNS) server; (appliance 200 may provide load balancing of servers 106 to process requests from clients 102, act as a proxy or access server to provide access to the one or more servers 106, provide security and/or act as a firewall between a client 102 and a server 106, provide Domain Name Service (DNS) resolution, provide one or more virtual servers or virtual internet protocol servers, and/or provide a secure virtual private network (VPN) connection from a client 102 to a server 106, such as a secure socket layer (SSL) VPN connection and/or provide encryption and decryption operations [Srivatsan: 0047]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Colrain’183-Colrain’537 in view of Srivatsan in order to resolve the identifier using a DNS server in the system of Colrain’183-Colrain’537. 
One of ordinary skill in the art would have been motivated to combine Colrain’183-Colrain’537 with Srivatsan as doing so would enable translation of IP addresses to domain names.

With regard to Claim 9, Colrain’183-Colrain’537 teaches the computer-implemented method of Claim 6, but does not teach:
wherein the transmission further includes authentication information of a source device, and wherein the method further comprises authenticating the source device using the 

In a similar field of endeavor transport layer connection pooling, Srivatsan discloses:
wherein the transmission further includes authentication information of a source device, and wherein the method further comprises authenticating the source device using the authentication information prior to routing the transmission to the computing device providing the pool; (appliance 200 and/or server 106 may use the collected information to determine and provide access, authentication and authorization control of the client's connection to network 104 [Srivatsan: 0069]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Colrain’183-Colrain’537 in view of Srivatsan in order to authenticate the source device using the authentication information in the system of Colrain’183-Colrain’537. 
One of ordinary skill in the art would have been motivated to combine Colrain’183-Colrain’537 with Srivatsan as doing so would increase network security by providing client authentication [Srivatsan: see 0069].

With regard to Claim 10, Colrain’183-Colrain’537-Srivatsan teaches:
The computer-implemented method of Claim 9, wherein the transmission includes a network packet identifying the operation encapsulated with a header including the authentication information of the source device; (the connection request generated and transmitted by the client 102 includes a header of the connection request comprising a source address and port number, and a destination address and port number, wherein end-point information about client 102 is collected for appliance 200 and/or server 106 which may use the collected information to 

With regard to Claim 11, Colrain’183-Colrain’537-Srivatsan teaches:
The computer-implemented method of Claim 9, wherein the source device is a virtual computing device hosted on a hosted computing environment, and wherein the authentication information of the source device is provided to the virtual computing device by the hosted computing environment; (in setting the header of the request, the client-side intermediary device may change a source address from the network address of the client to the network address of the client-side intermediary device (e.g., a virtual IP address) [Srivatsan: 0006], wherein the source address of the header in the discover request may include the virtual network address (e.g., the virtual IP address or virtual MAC address) referencing the client-side appliance 200a [Srivatsan: 0106]).

With regard to Claims 18-19, they appear substantially similar to the limitations recited by claims 9 & 11 and consequently do not appear to teach or further define over the citations provided for said claims. Accordingly, claims 18-19 are rejected for the same reasons as set forth in claims 9 & 11.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Colrain et al. (US 2005/0262183  A1) hereinafter referenced as Colrain’183 in view of Colrain et al. (US 2009/0034537 A1), hereinafter referenced as Colrain’537, as applied to Claim 6 above, and further in view of Choudhary et al. (US 2017/0147656 A1).
With regard to Claim 12, Colrain’183-Colrain’537 teaches the computer-implemented method of Claim 6, but does not teach:


In a similar field of endeavor involving establishing a pool of connections to each of a plurality of databases, Choudhary discloses:
wherein the target network service is included within a virtual private network environment, and wherein the method further comprises: receiving a request to generate the connection pool corresponding to the target network service; and configuring the computing device to access the virtual private network environment; (appliance 200 provides a SSL VPN connection 280 between a client 102 and a server 106, wherein client 102 is on a public network 104 and the server 106 is on a private network 104′ [Choudhary: 0135]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Colrain’183-Colrain’537 in view of Choudhary in order to provide a target network service included within a virtual private network in the system of Colrain’183-Colrain’537. 
One of ordinary skill in the art would have been motivated to combine Colrain’183-Colrain’537 with Choudhary as doing so would enable increased network security provided by the SSL VPN connection. 


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Colrain et al. (US 2005/0262183  A1) hereinafter referenced as Colrain’183 in view of Colrain et al. (US , as applied to Claim 14 above, and further in view of White et al. (US 2020/0366587 A1).
With regard to Claim 20, Colrain’183-Colrain’537 teaches the system of Claim 14, but does not teach:
	wherein the one or more processors are further configured to act as a proxy for additional communications between the computing device providing the connection pool and source device for the transmission.

In a similar field of endeavor involving connection pooling, White discloses:
	wherein the one or more processors are further configured to act as a proxy for additional communications between the computing device providing the connection pool and source device for the transmission; (appliance 200 may also provide load balancing of servers 106 to process requests from clients 102, and act as a proxy or access server to provide access to the one or more servers 106 [White: 0040]). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Colrain’183-Colrain’537 in view of White in order to allow the one or more processors to act as a proxy for additional communications in the system of Colrain’183-Colrain’537. 
One of ordinary skill in the art would have been motivated to combine Colrain’183-Colrain’537 with White as doing so would utilize an intermediary server separating client devices thereby providing increased network security.


Conclusion
In the case of amendments, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and support, for ascertaining the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MOREAU whose telephone number is (571) 272-5179.  The examiner can normally be reached on Monday to Thursday and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached at (571) 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/AUSTIN J MOREAU/Primary Examiner, Art Unit 2446